DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, a flexible display substrate wherein the plurality of bridge regions is divided by the plurality of opening regions; wherein each of the display units is provided with a first groove, the first groove divides the corresponding display units into a display section and a dam section, and at least a part of the damn section is located between the display section and the bridge section adjacent to the display section.  
Kim et al. (US 2017/0031323 A1) discloses a device comprising a flexible base substrate (SUB) comprising an opening regions (HL), as well as an island regions (AA) and a bridge regions (right non display region).  However, Kim et al. does not disclose a plurality of bridge region are divided by a plurality of opening regions.  Kim et al. also discloses a pixel layer comprising a plurality of display unit (OLE) and a dam section (BH), but does not disclose the device wherein each of the display units is provided with a first groove, the first groove divides the corresponding display units into a display section and a dam section, and at least part of the dam section is located between the display section and the bridge region adjacent to the display .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICHARD H KIM/Primary Examiner, Art Unit 2871